DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The continuation information on page 1 of the specification should be updated to indicate the issuance of 15/354842 and 15/076568.

Drawings
The drawings were received on 6/30/2020.  These drawings are accepted.

Allowable Subject Matter
Claims 2-17 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest reasonable prior art to the instant application, see cited references to Patel (numerous, same disclosure), Moberg (cutter with opening and bushing), fail to disclose and claim the instantly recited features of an atherectomy catheter including hollow tip from distal end, drive shaft extending throughout, an OCT fiber running along the central axis of the drive shaft, and a cutting and imaging assembly coupled to the driveshaft, having a distal cutting edge and slot configured to hold a distal end of the OCT fiber, the slot having a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793